            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 1 of 12




UNITED STATES DISTRICT COURT                                                     10/23/2020
SOUTHERN DISTRICT OF NEW YORK



NOW-CASTING ECONOMICS, LTD.,                           Case No. 1:18-cv-02442-JPC

                                          Plaintiff,

                     -against-

ECONOMIC ALCHEMY LLC,

                                        Defendant.


ECONOMIC ALCHEMY LLC,

                           Counterclaim Plaintiff,

                     -against-

NOW-CASTING ECONOMICS, LTD.,

                         Counterclaim Defendant.


                 STIPULATION AND ORDER FOR THE PRODUCTION
                 AND EXCHANGE OF CONFIDENTIAL INFORMATION

        This matter having come before the Court by stipulation of Plaintiff/Counterclaim

Defendant Now-Casting Economics, Ltd. (“Plaintiff”), and Defendant/Counterclaim Plaintiff

Economic Alchemy LLC (“Defendant”),(individually “Party” and collectively “Parties”) for the

entry of a protective order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure,

limiting the review, copying, dissemination and filing of confidential and/or proprietary

documents and information to be produced by either party and their respective counsel or by any

non-party in the course of discovery in this matter to the extent set forth below; and the parties,




5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 2 of 12




by, between and among their respective counsel, having stipulated and agreed to the terms set

forth herein, and good cause having been shown;

        IT IS hereby ORDERED that:

        1.      This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that the parties agree merit confidential treatment

(hereinafter the “Documents” or “Testimony”).

        2.      Either party may designate Documents produced, or Testimony given, in

connection with this action as “confidential,” either by notation on the document, statement on

the record of the deposition, written advice to the respective undersigned counsel for the parties

hereto, or by other appropriate means.

        3.      As used herein:

        (a)     “Confidential Information” shall mean all Documents and Testimony, and all

        information contained therein, and other information designated as confidential, if such

        Documents or Testimony contain trade secrets, proprietary business information,

        competitively sensitive information, or other information the disclosure of which would,

        in the good faith judgment of the party designating the material as confidential, be

        detrimental to the conduct of that party’s business or the business of any of that party’s

        customers or clients.

        (b)     “Producing party” shall mean the parties to this action and any third-parties

        producing “Confidential Information” in connection with depositions, document

        production or otherwise, or the party asserting the confidentiality privilege, as the case

        may be.




                                                2
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 3 of 12




        (c)     “Receiving party” sha ll mea n the party to this a ction a nd/or any non-party

        receiving “Confidentia l Informa tion” in connection with depositions, document

        production or otherwise.

        4.      The Receiving party may, a t any time, notify the Producing party tha t the

Receiving party does not concur in the designation of a document or other material as

Confidential Information. If the Producing party does not agree to declassify such document or

material, the Receiving party may move before the Court for an order declassifying those

documents or materials. If no such motion is filed, such documents or materials shall continue to

be treated as Confidential Information. If such motion is filed, the documents or other materials

shall be deemed Confidential Information unless and until the Court rules otherwise.

        5.      Except with the prior written consent of the Producing party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

        (a)     personnel of plaintiff or defendant actually engaged in assisting in the preparation

        of this action for trial or other proceeding herein and who have been advised of their

        obligations hereunder;

        (b)     counsel for the parties to this action and their associated attorneys, paralegals and

        other professional personnel (including support staff) who are directly assisting such

        counsel in the preparation of this action for trial or other proceeding herein, are under the

        supervision or control of such counsel, and who have been advised by such counsel of

        their obligations hereunder;

        (c)     expert witnesses or consultants retained by the parties or their counsel to furnish

        technical or expert services in connection with this action or to give testimony with




                                                  3
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 4 of 12




        respect to the subject matter of this action at the trial of this action or other proceeding

        herein; provided, however, that such Confidential Information is furnished, shown or

        disclosed in accordance with paragraph 7 hereof;

        (d)     the Court and court personnel, if filed in accordance with paragraph 12 hereof;

        (e)     an officer before whom a deposition is taken, including stenographic reporters and

        any necessary secretarial, clerical or other personnel of such officer, if furnished, shown

        or disclosed in accordance with paragraph 10 hereof;

        (f)     trial and deposition witnesses, if furnished, shown or disclosed in accordance with

        paragraphs 9 and 10, respectively, hereof;

        (g)     vendors such as copy services, e-discovery service providers and graphics

        companies and

        (h)     any other person agreed to by the parties.

        6.      Confidential Information shall be utilized by the Receiving party and its counsel

only for purposes of this litigation and for no other purposes.

        7.      Before any disclosure of Confidential Information is made to an expert witness or

consultant pursuant to paragraph 5(c) hereof, counsel for the Receiving party shall provide the

expert’s written agreement, in the form of Exhibit A attached hereto, to comply with and be

bound by its terms. Counsel for the party obtaining the certificate shall supply a copy to counsel

for the other party at the time of the disclosure of the information required to be disclosed by

Federal Rule of Civil Procedure 26(a)(2), except that any certificate signed by an expert or

consultant who is not expected to be called as a witness at trial is not required to be supplied.

        8.      All depositions shall presumptively be treated as Confidential Information and

subject to this Stipulation during the deposition and for a period of fifteen (15) days after a




                                                  4
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 5 of 12




transcript of said deposition is received by counsel for each of the parties. At or before the end of

such fifteen day period, the deposition shall be deemed non-Confidential unless otherwise

designated Confidential Information pursuant to this Stipulation.

        9.      Should the need arise for any of the parties to disclose Confidential Information

during any hearing or trial before the Court, including through argument or the presentation of

evidence, such party may do so only after taking such steps as the Court, upon motion of the

disclosing party, shall deem necessary to preserve the confidentiality of such Confidential

Information.

        10.     This Stipulation shall not preclude counsel for the parties from using during any

deposition in this action any documents or information which have been designated as

“Confidential Information” under the terms hereof. Any court reporter and deposition witness

who is given access to Confidential Information shall, prior thereto, be provided with a copy of

this Stipulation and shall execute the certificate annexed hereto. Counsel for the party obtaining

the certificate shall supply a copy to counsel for the other party.

        11.     A party may designate as Confidential Information subject to this Stipulation any

document, information, or deposition testimony produced or given by any non-party to this case,

or any portion thereof. In the case of Documents, designation shall be made by notifying all

counsel in writing of those documents which are to be stamped and treated as such at any time up

to fifteen (15) days after actual receipt of copies of those documents by counsel for the party

asserting the confidentiality privilege. In the case of deposition Testimony, designation shall be

made by notifying all counsel in writing of those portions which are to be stamped or otherwise

treated as such at any time up to fifteen (15) days after the transcript is received by counsel for

the party asserting the confidentiality privilege. Prior to the expiration of such fifteen (15) day




                                                  5
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 6 of 12




period (or until a designation is made by counsel, if such a designation is made in a shorter

period of time), all such documents shall be treated as Confidential Information.

        12.

        (a)     A Receiving Party who seeks to file with the Court any deposition transcripts,

        exhibits, answers to interrogatories, and other documents which have previously been

        designated as comprising or containing Confidential Information, and any pleading, brief

        or memorandum which reproduces, paraphrases or discloses Confidential Information,

        shall provide all other parties with seven (7) days’ written notice of its intent to file such

        material with the Court, so that the Producing Party may file by Order to Show Cause a

        motion to seal such Confidential Information. The Confidential Information shall not be
                                                                        In the event the motion to seal is
        filed until the Court renders a decision on the motion to seal. granted, the parties shall follow 4.A-C
                                                                        of the Court's Individual Rules.
        In the event the motion to seal is granted, all deposition transcripts, exhibits, answers to

        interrogatories, and other documents which have previously been designated by a party as

        comprising or containing Confidential Information, and any pleading, brief or

        memorandum which reproduces, paraphrases or discloses such material, shall be filed in

        sealed envelopes or other appropriate sealed container on which shall be endorsed the

        caption of this litigation, the words “CONFIDENTIAL MATERIAL-SUBJECT TO

        STIPULATION AND ORDER FOR THE PRODUCTION AND EXCHANGE OF

        CONFIDENTIAL INFORMATION” as an indication of the nature of the contents, and a

        statement in substantially the following form: “This envelope, containing documents

        which are filed in this case by (name of party), is not to be opened nor are the contents

        thereof to be displayed or revealed other than to the Court, the parties and their counsel of




                                                  6
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 7 of 12




        record, except by order of the Court or consent of the parties. Viola tion hereof may be

        regarded as contempt of the Court.”

        (b)     As an alternative to the procedure set forth in paragraph 12(a), any party may file

        with the court any documents previously designa ted a s comprising or containing

        Confidentia l Informa tion by submitting such documents to the Pa rt Clerk in sealed

        envelopes or other appropriate sealed container on which shall be endorsed the caption of

        this litigation, the words “CONFIDENTIAL MATERIALSUBJECT TO STIPULATION

        AND ORDER FOR THE PRODUCTION AND EXCHANGE OF CONFIDENTIAL

        INFORMATION” a s a n indica tion of the na ture of the contents, a nd a sta tement in

        substantially the following form: “This envelope, containing documents which are filed

        in this ca se by (na me of party), is not to be opened nor a re the contents thereof to be

        displayed or revea led other tha n to the Court, the pa rties a nd their counsel of record,

        except by order of the Court or consent of the parties.” Such documents shall be returned

        by the Part Clerk upon disposition of the motion or other proceeding for which they were

        submitted.

        (c)     All plea dings, briefs or memora nda which reproduces, pa ra phra ses or discloses

        any documents which ha ve previously been designa ted by a party a s comprising or

        conta ining Confidentia l Informa tion, sha ll identify such documents by the production

        number ascribed to them at the time of production.

        13.     Any person receiving Confidentia l Information sha ll not revea l or discuss such

information to or with any person not entitled to receive such information under the terms hereof.

        14.     Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its “confidential” nature as provided in




                                                 7
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 8 of 12




paragraphs 2 and/or 11 of this Stipulation, may be so designated by the party asserting the

confidentiality privilege by written notice to the undersigned counsel for the Receiving party

identifying the document or information as “confidential” within a reasonable time following the

discovery that the document or information has been produced without such designation.

        15.     Extra cts a nd summa ries of Confidentia l Informa tion sha ll a lso be trea ted as

confidential in accordance with the provisions of this Stipulation.

        16.     The production or disclosure of Confidential Information shall in no way

constitute a waiver of each party’s right to object to the production or disclosure of other

information in this action or in any other action.

        17.     This Stipulation is entered into without prejudice to the right of either party to

seek relief from, or modification of, this Stipulation or any provisions thereof by properly

noticed motion to the Court or to challenge any designation of confidentiality as inappropriate

under the Civil Practice Law and Rules or other applicable law.

        18.     This Stipulation shall continue to be binding after the conclusion of this litigation

except (a) that there shall be no restriction on documents that are used as exhibits in Court

(unless such exhibits were filed under seal); and (b) that a party may seek the written permission

of the Producing party or further order of the Court with respect to dissolution or modification of

any the Stipulation. The provisions of this Stipulation shall, absent prior written consent of both

parties, continue to be binding after the conclusion of this action.

        19.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.




                                                     8
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 9 of 12




        20.     Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, all Confidential Information produced or designated and all

reproductions thereof, shall be returned to the Producing Party or shall be destroyed, a t the

option of the Producing Party. In the event that any party chooses to destroy physical objects and

documents, such party shall certify in writing within sixty (60) days of the final termination of

this litigation that it has undertaken its best efforts to destroy such physical objects and

documents, and that such physical objects and documents have been destroyed to the best of its

knowledge. Notwithstanding anything to the contrary, counsel of record for the parties may

retain one copy of documents constituting work product, a copy of pleadings, motion papers,

discovery responses, deposition transcripts a nd deposition and trial exhibits. This Stipulation

shall not be interpreted in a manner that would violate any applicable cannons of ethics or codes

of professional responsibility. Nothing in this Stipulation shall prohibit or interfere with the

ability of counsel for a ny party, or of experts specially retained for this case, to represent any

individual, corporation, or other entity adverse to any party or its affiliate(s) in connection with

any other matters.

        21.     This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.




                                                  9
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 10 of 12




Dated: New York, New York
       Octolxer.~-2-:-~~

                               LLP              DHILLON LAW GROUP,INC.


:
~                                               By:
                                                       Ronald David Coleman, Esq.
      13 A nue of the Americas                         256 5th Ave., 4th Floor
      I~Te York, New York 10019                        New York, New York 10001
      Attorneysfor Plaintiffs




                                                SO ORDERED:
                Date: October 23, 2020
                      New York, New York
                                                      Hon. john P. Cronan




                                           10
5577995-I
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 11 of 12




                                             EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



NOW-CASTING ECONOMICS, LTD.,                             Case No. 1:18-cv-02442-RJS

                                            Plaintiff,

                       -against-

ECONOMIC ALCHEMY LLC,

                                          Defendant.


ECONOMIC ALCHEMY LLC,

                             Counterclaim Plaintiff,

                       -against-

NOW-CASTING ECONOMICS, LTD.,

                           Counterclaim Defendant.

f
                 AGREEMENT TO RESPECT CONFIDENTIAL MATERIAL

I, _____________________________________________________, state that:

        1.       My address is______________________________________________________.

        2.       My present employer is______________________________________________.

        3.       My present occupation or job description is______________________________.

        4.       I have received a copy of the Stipulation for the Production and Exchange of

Confidential Information (the “Stipulation”) entered in the above-entitled action on _________.

        5.       I have carefully read and understand the provisions of the Stipulation.

        6.       I will comply with all of the provisions of the Stipulation.



                                                  11
5577995-1
            Case 1:18-cv-02442-JPC Document 96 Filed 10/23/20 Page 12 of 12




        7.       I will hold in confidence, will not disclose to anyone not qualified under the

Stipula tion, and will use only for purposes of this action, any Confidential Information that is

disclosed to me.

        8.       I will return all Confidential Information that comes into my possession, and

documents or things that I have prepared relating thereto, to counsel for the party by whom I am

employed or retained, or to counsel from whom I received the Confidential Information.

        9.       I hereby submit to the jurisdiction of this court for the purpose of enforcement of

the Stipulation in this action.


Dated: ______________                          _________________________




                                                 12
5577995-1
